                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     GREENVILLE DIVISION

JEROME WEATHINGTON                                                                                       PLAINTIFF

V.                                                                CIVIL ACTION NO. 4:17-CV-00020-DAS

DONOVAN CLARK, et al.                                                                               DEFENDANTS

                                         MEMORANDUM OPINION

         An evidentiary hearing1 was held in this action on March 2, 2020, to determine whether

Plaintiff, Jerome Weathington, was subject to excessive force in violation of his constitutional

rights on August 12, 2015, at the Mississippi State Penitentiary (“MSP”). Weathington,

proceeding pro se, attended said hearing, gave testimony, and elicited testimony from three

witnesses. Defendants, represented by counsel, also appeared and gave testimony. Having heard

the testimony and reviewed the applicable authority, the Court is ready to rule.2

                                                 Plaintiff’s Claims

         In his complaint, Weathington asserts that, on August 12, 2015, Defendants—Officers

Donovan Clark and Jeremy Page3—employed excessive force against him. In particular,

Weathington alleges that Defendants sprayed him in the face with mace and then beat him with

their fists, boots, and radios. Weathington’s alleged injuries include stitches to the back of his

head and above his left eye, in addition to a sore wrist and swollen face.

                                          Evidence from the Hearing

         The evidence presented at the hearing varied greatly from witness to witness, with


1
  Although referred to as an “evidentiary hearing”, in the instant case it is, in every respect, a trial on the merits,
resulting in a final adjudication of the plaintiff’s remaining claims.
2
  The plaintiff consented to have the undersigned conduct all proceedings in this case, including trial and entry of final
judgment.
3
  Weathington additionally asserted his claim for excessive force against John Does # 1, # 2, and # 4, but has not been
able to identify these purported individuals.
portions of testimony corroborating some of Weathington’s allegations, while others

significantly contradicted his claims. The Court summarizes each witness’ relevant testimony as

follows:

Alex Hunter

        Alex Hunter, Weathington’s former cellmate, testified first. According to Hunter, he and

Weathington had been having some issues which were escalating into a physical conflict.

During shower call, he and Weathington devised a plan to get Weathington moved from their

cell. Weathington told Hunter that he was not going back into their cell and would “buck”—i.e.

disobey the officers’ orders—and do whatever he needed to do to be reassigned to another cell.

Hunter testified that he advised Weathington multiple times that his plan to “buck” would result

in a physical altercation with the officers.

        After shower call, officers ordered everyone back into their cells. Weathington refused to

comply. Defendants subsequently directed Weathington three or four more times to return to his

cell, but he continued to resist. Defendants then sprayed Weathington with mace and he ran to

the sally port, which Hunter explained was a breach of security.4 Hunter testified that

Defendants hit or kicked Weathington in the back of head and left side of his forehead, anywhere

from three to five times. According to Hunter, Weathington did not fight back. Hunter testified

that Weathington returned to their cell a few days later with injuries to his head, including

stitches above his left eye and the back of his head.

Chaz Pinkston

        Chaz Pinkston testified after Hunter. At the outset, the Court notes that Pinkston’s

recollection of the incident differs significantly from other witness testimony. According to


4
  The sally port allows inmates and officers to enter and exit the zone. Weathington’s presence in the sally port,
therefore, posed a potential security risk and, according to Hunter, necessitated additional force by Defendants.

                                                        2
Pinkston, the incident occurred after a recreation call. The tower officer ordered the inmates back

into their cells, but Weathington refused to return to his cell and asked to speak to someone about

issues with his canteen privileges. Pinkston further testified that, after Weathington refused to

return to his cell, Officers Clark, Page, and an unidentified Captain and Lieutenant came to the

zone.

           According to Pinkston, the captain told Clark to “take off”, i.e. hit Weathington. Pinkston

further testified that Clark, the captain, and the lieutenant escorted Weathington into the hallway

and began beating on him, punching him three to four times, until Weathington lost consciousness.

Pinkston also stated that Officer Page took no part in the beating and was actually trying to help

Weathington initially but did spray mace in Weathington’s face after he was rendered unconscious.

Pinkston testified that he later saw Weathington with stitches somewhere on his head.

Charlie Taylor

           Weathington’s last witness to testify was Charlie Taylor. Taylor testified that the incident

occurred after shower call. According to Taylor, unidentified officers ordered the inmates to return

to their cells, yet Weathington refused. Taylor testified that he saw Weathington get sprayed with

mace, but he could not identify the officer responsible. Taylor stated that he did not recall anything

else about the incident.

Donovan Clark

           Officer Donovan Clark, a defendant in this action, also took the witness stand. Clark

testified that, on the date in question, he and Officer Jonathan Brewer5 were called to Unit 29G B-

Zone to assist with shower call. At some point, Brewer was called to another building for shower

call, leaving just Clark and the tower officer in the zone. After showering, Weathington told Clark



5
    Brewer, previously a defendant in this action, was dismissed for failure to serve.

                                                            3
that he was not going back to his cell and that he (Clark) needed to go get someone. Clark testified

that he then turned and started walking toward the sally port to get help. As he was walking away,

Clark looked back and saw Weathington following him. Clark testified that Weathington told him

that he was going to exit the zone with him. Clark advised Weathington that he was not permitted

in the sally port because it would allow him to exit the building and constituted a breach of security.

       Weathington then assaulted Clark, slapping his hand and striking him in the face. Clark

stated that he and Weathington began trading punches until Weathington got his bed sheet and

tried to put it over Clark’s head. Clark testified that eventually Officer Page came in and told

Weathington to “catch the wall,” i.e. to stand against the wall, facing the wall, with his hands

placed on the wall. As Weathington refused to obey his order, Page then sprayed Weathington

with mace. Clark testified that he and Page then took Weathington down and cuffed him. Another

officer immediately transported Weathington to medical. According to Clark, Weathington never

lost consciousness.

Jeremy Page

       Officer Jeremy Page, the other defendant in this action, testified after Clark. Page usually

worked in the clinic. On the date of the incident, however, he responded to a radio call “for all

available staff to Unit 29G B-Zone.” Page testified that, when he arrived in the zone, Clark and

Weathington were already engaged in a shuffle, and that Weathington had a sheet in his hands.

Page ordered Weathington to “catch the wall,” but he refused to comply. Page testified that he

then sprayed one burst of mace in Weathington’s face. Weathington, however, acted like the mace

did not bother him. Page stated that he and Clark proceeded to tussle a bit longer with Weathington

until they finally got him down and handcuffed him. Page asserted that, although Clark and

Weathington did hit each other, he did not hit or kick Weathington, nor did Weathington lose



                                                  4
consciousness. Page further testified that, at the time, Defendants’ primary concern was getting

Weathington and the situation under control.

Jerome Weathington

       Weathington testified as rebuttal witness to counter Defendants’ testimony. Weathington

conceded that he repeatedly refused to comply with the officers’ orders to return to his cell and

attributed his resistance to issues with his cellmate. He stated that someone sprayed him with

mace, but that it was not Clark or Page. Weathington then ran to the sally port, where Defendants

scuffled with him and knocked him to the ground. He further asserted that he lost consciousness

during the incident and believes that the officers kicked him repeatedly. Weathington explained

that he had a sheet during the altercation because he had just returned from shower call.

Weathington agreed that Defendants were justified in using some force to quell the situation, but

opined that the force used was “overkill,” and maintained that he did not lay a hand on Defendants.

                                        Facts of the Case

       Of this testimony, the following is what the Court finds credible and concludes are the facts

of the case:

       In the days before the incident in question, tensions escalated between Weathington and

Hunter, so much so that both believed it would likely culminate into some sort of physical

conflict. Weathington, therefore, set out to do whatever he could to be moved to another cell,

including intentionally disobeying the officers’ orders. The incident occurred on August 12,

2015, following shower call in MSP Unit 29G B-Zone, during a lockdown. After shower call,

Clark ordered the inmates, more than once, to return to their cells, but Weathington refused.

Weathington’s refusal to comply with orders led to some sort of tussle between him and Clark,




                                                 5
with punches being thrown. During the scuffle, Weathington had a sheet in his hands which

Clark perceived as a threat. At some point, Weathington tried to gain access to the sally port—

an undisputed security breach. Page arrived at the scene after the altercation had already begun

and ordered Weathington to stand against the wall. Weathington, however, still refused to

comply. Page then sprayed Weathington in the face with mace. The use of mace did not

immediately subdue Weathington and, consequently, he and Defendants continued to skirmish,

but only briefly. Clark and Page eventually cuffed Weathington, and he was then transported to

medical. As a result of this incident, Weathington suffered injuries to his head.6

                                                 Applicable Law

           In considering a claim that prison officials used excessive force against a prisoner in

violation of the Eighth Amendment, the court must balance the constitutional rights of the

prisoner with the needs of prison officials to effectively use force to maintain prison order.

Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (citing Whitley v. Albers, 475 U.S. 312, 320-21

(1986)). To establish liability on the part of the defendants, the plaintiff must prove the force

was applied “maliciously and sadistically to cause harm,” and not “in a good-faith effort to

maintain or restore discipline . . . .” Id.; see also Rankin v. Klevenhagen, 5 F.3d 103 (5th Cir.

1993). In assessing whether a defendant applied force with the intent to cause harm, the court

may consider “(1) the extent of the injury suffered; (2) the need for the application of force; (3)

the relationship between the need and the amount of force used; (4) the threat reasonably

perceived by the responsible officials; and (5) any efforts made to temper the severity of the

forceful response.” Rankin, 5 F.3d at 107 n.5 (citation omitted).




6
    The Court notes that no medical records were admitted into evidence.

                                                           6
       A prisoner need not prove “significant” or “serious injury” in order to prevail in an

Eighth Amendment claim of excessive force. Hudson, 503 U.S. at 7. “The absence of serious

injury is therefore relevant to the Eighth Amendment inquiry, but does not end it.” Id. But, “[i]n

cases post-Hudson, ‘certainly some injury is still required.’” Rankin, 5 F.3d at 108; see also

Knight v. Caldwell, 970 F.2d 1430 (5th Cir. 1992), cert. denied, 507 U.S. 926 (1993). A de

minimus use of force, however, is insufficient to state a cognizable Eighth Amendment claim.

Jackson v. Culbertson, 984 F.2d 699, 700 (5th Cir. 1993). “Not every malevolent touch by a

prison guard gives rise to a federal cause of action.” Hudson, 503 U.S. at 9 (citation omitted).

“The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishment necessarily excludes

from constitutional recognition de minimus uses of physical force, provided that the use of force

is not a sort ‘repugnant to the conscience of mankind.’” Id. at 9-10 (citation omitted). A single

incident of force or a single blow is de minimus and thus does not violate the Eighth

Amendment. Jackson, 984 F.2d at 700.

                                            Discussion

       Weathington’s claim for excessive force ultimately turns on one issue: whether

Defendants’ actions were taken in a “good-faith effort to maintain or restore discipline,” or,

instead, were applied “maliciously and sadistically to cause harm.” See Hudson, 503 U.S. at 6-7.

In determining this issue, the Court briefly considers the factors set forth above.

Extent of Weathington’s Injuries

       Although the plaintiff’s medical records were not admitted into evidence, witness

testimony demonstrated that Weathington suffered injuries to his head, necessitating stitches

above his left eye and the back of his head. While not necessarily “severe,” the Court finds these

injuries to be more than mere de minimus. See Siglar v. Hightower, 112 F.3d 191, 193-94 (5th



                                                  7
Cir. 1997) (affirming dismissal of prisoner’s excessive force claim, holding that prisoner’s sore

bruised ear was de minimus injury); Lee v. Wilson, 2007 WL 2141956, at *1 (5th Cir. July 26,

2007) (affirming dismissal of prisoner’s excessive force claim, holding that prisoner’s split lip

was de minimus injury). Thus, the Court finds this factor to weigh slightly in Weathington’s

favor.

Need for the Application of Force

         Based on the evidence presented, and Weathington’s candid admission, there is no

question that the circumstances warranted an application of force. Before the incident even

began, Weathington set out to cause a disturbance as he decided that he would do whatever

necessary to avoid returning to his cell, including disobeying the officers’ orders. True to his

plan, Weathington caused a disturbance and refused multiple orders to return to his cell. The

repeated failure to obey orders, especially given that the facility was under a lockdown at the

time, clearly necessitated force by Defendants.

         Moreover, the evidence further indicated that, not only did Weathington refuse to return

to his cell, he also attempted to gain access to the sally port, which is an undisputed security

breach. He then engaged in a scuffle with Clark, with punches being thrown—all while holding

a sheet, which could reasonably be perceived as posing a threat. As the altercation ensued, Page

ordered Weathington to stand against the wall, but Weathington continued to resist. In sum, this

factor weighs heavily in Defendants’ favor.

Relationship Between the Need and the Amount of Force Used

         This factor, too, weighs in favor of Defendants. Weathington set out to cause a problem

and he succeeded. While MSP was under lockdown, he refused multiple orders to return to his

cell, attempted to gain access to the sally port, scuffled with an officer, and refused orders to



                                                  8
“catch the wall.” Following these actions, Page sprayed one burst of mace in Weathington’s

face. The use of mace in the prison context is fairly common and generally does not result in

serious injury. Under these circumstances, Page’s use of mace was clearly reasonable.

       Evidence presented further indicated that Clark hit Weathington a few times during their

altercation. Given Weathington’s behavior, however, the Court finds Clark’s actions to be

reasonable. It bears repeating that Weathington had refused Clark’s multiple orders to return to

his cell; he followed Clark to the sally port, while holding a sheet in his hands; he then proceeded

to tussle with Clark; and this all occurred while Clark was the only officer in the zone, aside

from the female officer in the tower. Had Weathington simply complied with orders, no physical

force would have been necessary. The Court finds that Clark’s actions were necessary in

attempting to take control of the situation—a situation of Weathington’s own making.

Threat Perceived by the Prison Guards

       At the time of the incident, the facility was under a lockdown. Notwithstanding Clark’s

multiple orders to the contrary, Weathington refused to return to his cell. Not only did

Weathington refuse to return to his cell, but he also followed Clark to the sally port. As

previously explained, an inmate’s presence in the sally port is a breach of security because it

could potentially allow him to exit the building. Moreover, Weathington held a sheet during the

altercation, which Clark reasonably perceived as a threat, especially given that, at the time, he

was the only officer in the zone.

       Once Page arrived, Weathington continued to scuffle with Clark despite Page’s orders to

“catch the wall.” Defendants reasonably perceived Weathington’s actions—repeated refusal to

obey orders, attempt to gain access to the sally port, and struggling with Clark—as posing a

threat to their safety and the security of the facility. The Court additionally notes that



                                                  9
Weathington stands six feet six inches (6’6”) tall and weighs approximately two hundred and

sixty-nine (269) pounds,7 and his size alone poses a threat to officers, especially to those of

smaller stature. Thus, this factor weighs in Defendants’ favor.

Efforts to Temper the Response

       The Court finds that Defendants made sufficient efforts to temper their response and,

consequently, this factor falls in their favor. Clark did not utilize any physical force until after

Weathington had refused to comply with multiple orders and followed him to the sally port while

holding a sheet. Even then, Clark and Weathington only exchanged a few punches each. When

Page arrived, he first ordered Weathington to “catch the wall,” but Weathington instead

continued brawling with Clark. Page then sprayed Weathington in the face with only one burst

of mace.

       In sum, the Court finds that Weathington failed to demonstrate that Defendants’ actions

were applied “maliciously and sadistically to cause harm.” Rather, the Court finds that the

evidence presented shows that Defendants actions were taken in a “good-faith effort to maintain

or restore discipline.” As such, Weathington’s excessive force claim must be dismissed.

                                             Conclusion

       Based on the foregoing discussion, the Court finds that Weathington has failed to prove

his claim for excessive force against Defendants, and judgment will be entered in their favor. A

separate final judgment in accordance with this Memorandum Opinion will issue today.

       SO ORDERED, this the 16th day of March, 2020.

                                               /s/ David A. Sanders      _____
                                               DAVID A. SANDERS
                                               UNITED STATES MAGISTRATE JUDGE

7
  See Mississippi Department of Corrections Inmate Search, https://www.ms.gov/mdoc/inamte/Search/Get
Details/F08121.


                                                  10
